DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base via must be shown or the feature(s) canceled from the claim(s).  Base Via is given no identifying number in any of the drawings and the specification does not detail which via is considered the base via, this is made all the more confusing because “connectors” refers to two different features in the drawings (103 vs 107 for example)  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 (to which Claim 5 is dependent) establishes that the stacked vias are interposed between the base via and the connector.  Therefore, the connector cannot also be interposed between the base via and the stacked vias.  This appears to be a separate embodiment at odds with what is being claimed in claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al US 2020/0365545.

Pertaining to claims 1, 8, and 15, Joo teaches a semiconductor device comprising: 
a semiconductor structure 120; 
a redistribution structure 141abc over (invert Figure 16) and electrically (or physically) coupled to the semiconductor structure; and 
a connector 160 over and electrically (or physically) coupled to the redistribution structure, wherein the redistribution structure comprises: 
a base via 143a; and 
stacked vias 143bc electrically interposed between the base via 143a and the connector 160, the stacked vias 143bc being laterally spaced apart from the base via 143a.  See Figure 16 (inverted) and see Figure 14C and [0095].

    PNG
    media_image1.png
    363
    649
    media_image1.png
    Greyscale


Pertaining to claims 2 and 17, Joo teaches the semiconductor device of claims 1 and 15, wherein the stacked vias 143bc are directly below the connector. If you substitute the via stack shown in Figure 14C (invert) you will end up with the orientation as claimed where at least one of the stacked vias 143bc would be directly below at least one of  the connector 160.

    PNG
    media_image2.png
    205
    298
    media_image2.png
    Greyscale

Pertaining to claims 3, 9 and 18, Joo teaches the semiconductor device of claims 1, 8 and 15, wherein the stacked vias are laterally spaced apart from the connector 160 see Figure 16 (inverted).

Pertaining to claim 4, Joo teaches the semiconductor device of claim 1, wherein the stacked vias are laterally interposed between the base via 143a and the connector 160 see Figure 16 (inverted).

Pertaining to claims 7 and 20, Joo teaches the semiconductor device of claims 1 and 15, wherein the base via 143a is laterally spaced apart from the connector 160 see Figure 16 (inverted).

Pertaining to claim 10, Joo does not teach dummy features.

Pertaining to claims 11 and 12, Joo teaches wherein the connector is disposed at corner of the redistribution structure in a plan view and wherein the connector is disposed at an edge of the redistribution structure in a plan view See Figure 10.

Pertaining to claim 13, Joo teaches the device of claim 8, wherein the base via 143a is in physical contact with the semiconductor structure 120 see Figure 16.

Pertaining to claim 19, Joo teaches the method of claim 15, wherein the base via 143a has a sloped sidewall. See Figure 16

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al as applied to claims 1 and 15 above, and further in view of Chen et al US 2018/0012843.

Pertaining to claims 6 and 16, Joo teaches the semiconductor device of claim 1, but fails to teach wherein the redistribution structure further comprises one or more dummy conductive lines. Chen teaches a redistribution structure that includes dummy redistribution lines 360.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the device of Joo by including dummy lines.  The ordinary artisan would have been motivated to modify Joo in the manner set forth above for at least the purpose of preventing damage to active conductive lines [0051].


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al as applied to claim 8 above, and further in view of Chen et al US 2017/0032977.

Pertaining to claim 14, Joo teaches the device of claim 8, but does not teach wherein the base via is vertically aligned with the connector.  However, this is simply a matter of design choice and reorienting the via stacks to meet space or function considerations.  Chen teaches a base 76 vertically aligned with a connector 46 that is connected to a semiconductor feature with stacked via interposed there between. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen into the device of Joo by arranging the conductive features in a vertically aligned format.  The ordinary artisan would have been motivated to modify Joo in the manner set forth above for at least the purpose of achieving a specific device architecture based upon the type of semiconductor chip being mounted, to meet space limitations, to meet functional limitations.  See also  In re Skoner, 186 USPQ 80  (CCPA 1975).  To select features from the prior art to effect results expected from these features is within the purview of 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        6/2/22